DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-25 are potentially allowable.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within U.S. Patent Application Publication No. 2001/0050138 to Fujikawa et al. (“Fujikawa”) and U.S. Patent No. 6,256,873 to Tiffany, III (“Tiffany”), which represents the prior art closest to Applicant’s claimed invention, and there would be no obvious reason to modify Fujikawa and Tiffany to satisfy each of Applicant’s pertinent limitations, as such modifications would be likely to render the Fujikawa/Tiffany assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claims 1-25 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 1 recitation of “a second layer of a second thermobond adhesive” is unclear, as there is no mention of any “first layer of a second thermobond adhesive” prior to such.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The claim 4 recitation of “thereto” renders the scope of the respective claim unclear, as it is unknown exactly which elements are being referred to.  Accordingly, please review/revise/clarify.
The claims 8-9 and 19-20 recitations of “forth” is unclear.  Does Applicant actually intend to recite “fourth”?  Please review/revise/clarify.
Claim 10 recites the limitation "the application of heat and pressure".  There is insufficient antecedent basis for this limitation in the claim.  
Within claim 21, the second recitations of “a first combined adhesive layer” and “a second combined adhesive layer” are unclear.  Does Applicant intend to refer to the particular “first combined adhesive layer” and “second combined adhesive layer” described earlier in the claim, or can entirely separate and new instances of a “first combined adhesive layer” and “second combined adhesive layer” be provided within the claimed sheet stock?  Please review/revise/clarify.
With regard to claim 25, the term "personal information" is a relative term which renders the claim indefinite.  The term "personal information" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-3, 5-7, 11-18 and 22-24 are rejected as depending (directly or indirectly) from rejected independent claims 1 and 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052.  The examiner can normally be reached on M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637